
	

113 S2663 IS: Partner with Korea Act
U.S. Senate
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2663
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2014
			Mr. Isakson (for himself, Mr. Blunt, and Mr. Begich) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To provide high-skilled visas for nationals of the Republic of Korea, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Partner with Korea
			 Act.
		
			2.
			Reciprocal visas
			 for nationals of South Korea
			
				(a)
				In
			 general
				Section 101(a)(15)(E) of the Immigration and Nationality
			 Act (8 U.S.C. 1101(a)(15)(E)) is amended—
				
					(1)
					in clause (ii), by
			 striking or at the end;
				
					(2)
					in clause (iii), by adding or at the end; and(3)by adding at the
			 end the following:(iv)solely to perform services in a specialty occupation in the
			 United States if the alien is a national of the Republic of Korea and with
			 respect to whom the Secretary of Labor determines and certifies to the
			 Secretary of Homeland Security and the Secretary of State that the
			 intending
			 employer has filed with the Secretary of Labor an attestation under
			 section
			 212(t)(1);
						.
				(b)
				Attestation
				Section
			 212(t) of such Act (8 U.S.C. 1182(t)), as added by section 402(b)(2) of
			 the
			 United States-Chile Free Trade Agreement Implementation Act (Public Law
			 108–77;
			 117 Stat. 941), is amended—
				
					(1)
					by striking
			 or section 101(a)(15)(E)(iii) each place it appears and
			 inserting or clause (iii) or (iv) of section 101(a)(15)(E);
			 and
				(2)in clauses (i)(II), (ii)(II), and (iii)(II) of paragraph
			 (3)(C), by striking or
			 section 101(a)(15)(E)(iii) each place it appears.
				(c)
				Numerical
			 limitation
				Section 214(g) of such Act (8 U.S.C. 1184(g)) is
			 amended by adding at the end the following:
				
					
						(12)
						(A)
							The Secretary of State
				may not approve a number of initial applications submitted for
			 aliens described
				in section 101(a)(15)(E)(iv) that is more than the applicable
			 numerical
				limitation set out in this paragraph.
						
							(B)
							The applicable numerical limitation
				referred to in subparagraph (A) is 15,000 for each fiscal year.
						(C)The applicable numerical limitation
				referred to in subparagraph (A) shall only apply to principal
			 aliens and not
				to the spouses or children of such
				aliens..
			
				(d)
				Specialty
			 occupation defined
				Section 214(i)(1) of such Act (8 U.S.C.
			 1184(i)(1)) is amended by striking section 101(a)(15)(E)(iii),
			 and inserting clauses (iii) and (iv) of section
			 101(a)(15)(E),.
			
